Citation Nr: 1108064	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-42 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from September 1957 to February 1977.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2010, the Veteran testified at a videohearing conducted before the undersigned Veterans Law Judge.  A copy of the transcript of the hearing is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Remand is required to provide the Veteran with an examination.  

VA must provide the Veteran with a medical examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Service connection for posttraumatic stress disorder (PTSD) requires:  (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2010).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2010).  There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to Veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f) (2010).

Recent regulatory amendments changed the evidentiary standards regarding stressors based on a Veteran's fear of hostile military or terrorist activity.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  These amendments are applicable to the Veteran's appeal.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided).  

Lay evidence may establish an alleged stressor may where:  1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.

Lay evidence may also establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(2).  

Here, the Veteran alleges two stressors:  constant fear of death due to seeing people being killed all around him and an incident where a Vietnamese woman attacked him from behind with the intent to kill him and he killed her instead (civilian incident).  At the September 2010 hearing, he stated that the civilian incident occurred approximately 5 months after he arrived in Vietnam in May 1970.  An October 1970 service treatment record from the Tan Son Nhut Air Force Base (AFB) Dispensary noted that the Veteran was seen for trauma because he was allegedly attacked by two people and hit on the back of the head or neck and shoulders.  The Veteran's service personnel records indicate that he was in Vietnam from May 1970 to May 1971 at the Tan Son Nhut AFB and that he received the Republic of Vietnam Campaign Medal and the Vietnam Service Medal.  

In a 1997 Vet Center intake form, the Veteran stated that he engaged in combat and served in the Red Horse unit.  VA medical records from March 2003 noted PTSD symptoms.  VA records from May, June, July, and August 2009 assessed PTSD.  In a June 2009 VA medical record, the Veteran stated that he engaged in combat while stationed in Vietnam.  Accordingly, there is evidence of a PTSD diagnosis, lay evidence of an in-service stressor that may involve fear of hostile military or terrorist activity, a possibly verifiable in-service stressor of attacks on the Veteran's base, and the Veteran's assertion that his psychiatric difficulties are due to these stressors.  An examination is thus needed to determine if there is a PTSD diagnosis in conformance with the DSM-IV and to obtain medical opinions regarding the relationship of any diagnosed psychiatric disorder to his alleged in-service stressors.

The Board notes it is not conceding that the Veteran's alleged stressors are consistent with the places, types, and circumstances of the Veteran's service, nor that there is no clear and convincing evidence to the contrary.  See Stressor Determinations, 75 Fed. Reg. 39,843, 39,852.  

Additionally, the Veteran has alleged that he engaged in combat while stationed in Vietnam.  A determination that a Veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  The RO has not yet made a determination regarding whether the Veteran engaged in combat with the enemy.  Accordingly, while on remand, such a determination should be made.  

Also while on remand, notice must be provided to the Veteran regarding the recent regulatory amendments regarding PTSD.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  

Moreover, if the Veteran confirms attacks on the base at which he was stationed, that alleged stressor must be attempted to be verified, via the JSRRC or other appropriate government records repository.  See VA Adjudication Procedure Manual, Part IV, subpart ii, Chapter 1, Section D.15.a.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran with notice of the new PTSD regulations.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  Request that the Veteran clarify if he was subject to any attacks on Tan Son Nhut AFB, and if so, to provide the approximate dates for those attacks.  Also request that the Veteran provide the names, address, and the appropriate authorizations for any medical treatment for his PTSD that is not already of record.

2.  Contact the appropriate VA Medical Center and Vet Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

3.  Make a written determination regarding whether the Veteran engaged in combat with the enemy.  

4.  After any response from the Veteran is received and any additional evidence is associated with the claims file, if the Veteran confirms that he is alleging a stressor of being subject to attacks while at Tae Son Nhut AFB, submit that stressor to JSRRC for verification.  

5.  Regardless of whether the Veteran has alleged a verifiable stressor and following the completion of all of the above directives, provide the Veteran with a VA psychiatric examination to determine the nature and etiology of psychiatric disorder diagnosed.  Because this examination will be partially conducted under the new PTSD regulations, it must be conducted by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  A complete rationale for any opinion expressed must be included in the examination report.  If an opinion cannot be provided without resort to speculation, the examiner must provide supporting rationale for that statement.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.

First, the examiner must express an opinion as to whether the Veteran meets the DSM-IV criteria for PTSD.  If the examiner finds that the Veteran does not meet the criteria, he or she must expressly address the diagnoses contained in VA medical records.  The examiner must then determine whether there are any other non-PTSD psychiatric diagnoses.  If any non-PTSD psychiatric diagnosis is made, the examiner must provide an opinion regarding each separately diagnosed disorder whether it is at least as likely as not that the disorder was caused or aggravated by military service.  

Second, if the Veteran meets the DSM-IV criteria for PTSD and it is determined that the Veteran engaged in combat with the enemy, the examiner must provide an opinion regarding whether it is at least as likely as not that the PTSD was caused by the alleged stressor.

Third, if the Veteran meets the DSM-IV criteria for PTSD and if any stressor has been verified by JSRRC, the examiner must provide an opinion whether it is at least as likely as not that the PTSD was caused by the alleged stressor.

Fourth, if the Veteran meets the DSM-IV criteria for PTSD, then the examiner must provide the following opinions regarding each of the Veteran's claimed stressors, regardless of whether the stressors are verified:  whether the claimed stressors are adequate to support a diagnosis of PTSD; whether the stressors are based on a fear of hostile military or terrorist activity during service; and whether the symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge all of the Veteran's lay statements regarding the claimed stressors.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



